Citation Nr: 1708731	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  15-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:  Mitchell G. Stockwell, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to November 1979 and from February 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2012 (hearing loss) and December 2014 (erectile dysfunction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a March 2017 Board hearing in Washington, D.C.  In a correspondence received February 2017, the Veteran indicated he could not attend the hearing.  Thereafter, the Veteran, through his attorney, requested that the Veteran be scheduled for a videoconference hearing.  See email correspondence dated March 1, 2017.  

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the AOJ schedules Travel Board and Board videoconference hearings, a remand of these matters to the AOJ for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




